                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

CRAIG CUNNINGHAM, individually,
and on behalf of others similarly situated,

               Plaintiff,
                                                    Civil No. 3:19-cv-00788
       vs.
                                                    Judge Waverly D. Crenshaw, Jr.
VANDERBILT UNIVERSITY AND
VANDERBILT UNIVERSITY MEDICAL                       Magistrate Judge Jeffery S. Frensley
CENTER,

               Defendants.


                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

       The plaintiff files this notice of dismissal without prejudice pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i) of all claims against all defendants. None of the rights of any putative class

members, other than the plaintiff, have been released or are otherwise affected by this dismissal.


Dated: January 13, 2020                               Respectfully Submitted,

                                                      GREG COLEMAN LAW PC

                                                      /s/ Lisa A. White

                                                      Gregory F. Coleman (TN BRP #014092)
                                                      Lisa A. White (TN BPR #026658)
                                                      GREG COLEMAN LAW PC
                                                      800 S. Gay Street, Suite 1100
                                                      Knoxville, TN 37929
                                                      Telephone: (865) 247-0080
                                                      Facsimile: (865) 522-0049
                                                      greg@gregcolemanlaw.com
                                                      lisa@gregcolemanlaw.com




                                                1

    Case 3:19-cv-00788 Document 31 Filed 01/13/20 Page 1 of 2 PageID #: 107
                                                      Anthony I. Paronich, (pro hac vice)
                                                      PARONICH LAW, P.C.
                                                      350 Lincoln Street, Suite 2400
                                                      Hingham, MA 02043
                                                      Telephone: (508) 221-1510
                                                      anthony@paronichlaw.com

                                                      Gary M. Klinger (pro hac vice)
                                                      KOZONIS & KLINGER, LTD.
                                                      227 W. Monroe Street, Suite 2100
                                                      Chicago, Illinois 60606
                                                      Telephone: (312) 283-3814
                                                      gklinger@kozonislaw.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. Parties may access this filing through the Court’s

electronic filing system.

                                                      /s/ Lisa A. White




                                                  2

    Case 3:19-cv-00788 Document 31 Filed 01/13/20 Page 2 of 2 PageID #: 108
